DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 10/03/2022. Claims 1-10 have been examined and are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 10/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,901,653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Applicant argues, pages 8-9 of the remarks, “it appears that, in Asnaashari, the second LBA is not consecutive to the first unassigned LBA. Thus, the first unassigned LBA of Asnaashari does not correspond to a start logical address of a range of LBAs. In other words, Asnaashari does not disclose or imply that a range of LBAs is configured by successive logical addresses starting from the first unassigned LBA.”
The Examiner respectfully disagrees. Asnaashari teaches that “the control circuitry 322 is configured to assign a range of LBAs that includes the first unassigned LBA to the particular free Super Block within the selected one of the multiple Groups.” Paragraph [0045]. A range of LBAs means that the LBAs within the range are successively consecutive. In paragraph [0045], Asnaashari teaches that for a write operation associated with a second LBA which falls within the same range of LBAs, the same Super Block is selected for the second write operation. Applicant appears to be confused with this second LBA which is not necessarily consecutive to the first unassigned LBA. The second LBA is associated with a second write operation and has nothing whatsoever to do with assigning a range of LBAs to the free Super Block in the first place. This is because a first write operation selects the free Super Block. For example, control circuitry, e.g., control circuitry 322, is configured to receive a first unassigned LBA associated with a first write operation and determine a particular free super block within a selected one of the multiple groups to receive data associated with first write operation, paragraph [0044]. Then, “the control circuitry 322 is configured to assign a range of LBAs that includes the first unassigned LBA to the particular free Super Block within the selected one of the multiple Groups.” Paragraph [0045].
In view of the foregoing remarks, independent claims 1, 5, and 9 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari et al. US 2010/0228928 (“Asnaashari”).
As per independent claim 1, Asnaashari teaches An electronic device (FIG. 3 is a functional block diagram of a memory system 300, para 0037 and FIG. 3) comprising:
a storage medium including a plurality of super blocks (The memory unit 325 illustrated in FIG. 3 can be organized into a number of super blocks, para 0040 and FIG. 3);
a controller (As illustrated in FIG. 3, the memory unit 325 can be coupled to a controller 320 via an array interface 326, para 0041 and FIG. 3) configured to, when logical address ranges which are respectively mapped to special super blocks do not include any one among target logical addresses of target data (The controller 320 can receive logical block addresses (LBAs) 331 from a host device. The received LBAs 331 are not pre-assigned (unassigned LBAs) to a particular super block, e.g., super blocks 245-0 to 245-N shown in FIG. 2, para 0043), select an empty super block which is not mapped to any logical address range as a new special super block (Control circuitry, e.g., control circuitry 322, is configured to receive a first unassigned LBA associated with a first write operation and determine a particular free super block within a selected one of the multiple groups to receive data associated with first write operation, para 0044. The super blocks that are free are erased super blocks (and hence empty) and are currently available to receive write data, para 0066), map the new special super block to a new logical address range which is configured by successive logical addresses starting from a start target logical address of the target logical addresses (The control circuitry 322 is configured to assign a range of LBAs that includes the first unassigned LBA to the particular free super block, para 0045), and write the target data in the new special super block (Control circuitry, e.g., control circuitry 322, is configured to receive a first unassigned LBA associated with a first write operation and determine a particular free super block within a selected one of the multiple groups to receive data associated with first write operation, para 0044).
As per dependent claim 2, Asnaashari discloses the device of claim 1. Asnaashari teaches wherein, when a first logical address range of the logical address ranges includes a first target logical address of the target logical addresses, the controller writes target data of the first target logical address in a special super block mapped to the first logical address range (The control circuitry 322 can be configured to receive a second LBA in association with a second write operation and write data corresponding of the second write operation to the same selected super Block when the second LBA is within the range of LBAs assigned to the selected super Block, para 0045).
As per dependent claim 3, Asnaashari discloses the device of claim 1. Asnaashari teaches wherein, when the logical address ranges do not include any one among the target logical addresses and a number of the special super blocks is less than a reference number, the controller writes the target data in the new special super block (The control circuitry 322 is configured to track, for each of the multiple Groups, a number of free Super Blocks available in each Group. The control circuitry 322 can be configured to select the one of the multiple Groups to receive data associated with the first write operation based, at least partially, on the number of free Super Blocks available in each of the multiple Groups. In one or more embodiments, the control circuitry is configured to select the one of the multiple Groups to receive data associated with the first write operation based, at least partially, on a ratio of free Super Blocks to used Super Blocks for each of the multiple Groups, para 0047).
As per dependent claim 4, Asnaashari discloses the device of claim 1. Asnaashari teaches wherein, when the logical address ranges do not include any one among the target logical addresses and a number of the special super blocks is equal to a reference number, the controller does not select the new special super block and writes the target data in a normal super block, and wherein the normal super block is a super block designated for writing data which cannot be written in the special super blocks or the new special super block (A new super block can be selected, in association with a write operation, in various manners. Examples of selecting the new super block includes based on count of free super blocks determined for each of the groups, based on a ratio of free super blocks to used super blocks associated with each group, and in a round-robin basis among the groups. The data corresponding to the write operation is written to a super block (e.g., used super block) within the group having the highest number of free super blocks, para 0052).
As per independent claim 5, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1 and dependent claim 3.
As per other claim limitations, Asnaashari teaches manage a special super block list including information on special super blocks which are respectively mapped to different logical address ranges (A list, e.g., a look-up table (LUT), can be maintained, which indicates the number of free super blocks available for each group, para 0057).
As per dependent claim 6, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
As per dependent claim 7, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
As per dependent claim 8, this claim is rejected based on arguments provided above for similar rejected dependent claim 4.
As per independent claim 9, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
As per dependent claim 10, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132